‘. OFFICE   OF ‘PHE A?TORNEY   GENERAL   OF TEXAS
                                AUcrIN




Boaorable Julian bZontgom.rj
State Hi hwa$ Engineer
Auafin,  “OXa
         !I




1940, Sor a supplemental opl
eartin, Ina.  You refer UQ t
ton on this olalm, which or1
questionl




                                         h W, B. Pope, Aaefstant
                                      6 above request adrlsed the Hon.
                                      lnear, that the Stats of Texas

                             1937, the shove opinion was reoonsiderfiid
                            ho Eonorabld W. B, Pope, and he again

                     ua that you have oonsidorable data and in-
formation in your files   relative to this claim, but in view of
the raot that we cannot detonnlne quostions of faot wo will
not be oonoerned in this opinion with that Information and will
~oonfine this opinion to the iaots ea set out in the original
request and the tinding of the Board ot Arbltratlonr
8011.   JUliaIt   ~Ollt~Ollhy,   &‘fl&O   8




          Tho ~usstloa    to be dsternlncd 4s whathar tho Stnto             of
T:oxne 1s liable    for the ootli of fto aeento vrt:on actlnC outaide
the   eoope of thalr outhorlty,      such   autb@rity    bQ,ing conferred
elthor by law or by acntreot:         Thora it ncthlnc in the etntutoe
that t&o fort& tho powero arid duties eEte.i?.iG:)oot en&-Inear or
inspootor.     h nlll,    thefoforo,    disouoo tbo Guoeti,cn only me It
porialna to tho outhorlty        and ymor oqnforrod by oontrcot.             It
;a ths genorul rulo thst when a Stats .ts a parby to a eontreot
with e altlton, it la subjoot to al.]. and svory ooadltlon              eovsrc-
lag oontraots with ladividuale.           Uortlok WJ. U. E., 94 Dall. 2. K5;
hsadlne &ml       Co. ts.  U. 9., ZM3 U. 6. 185, 69 L. L,d. 9071
Crook VB* u. s., 91 U. S. i%l9, E3 L. Rd. 037.              But thicr rulo is
subject to oartain oxcaptlono, Sor if the State undertcok to
guaruntoe tha tldollty      of lta agent6, it .would Boon bcocm
 in~ol~.pob in tha ondleoe o~barraoonent,        diftloulty     cm4 100808,
which would bo oubvorniro to pub110 Intorest.               ztory on kcpaoy,
GPO. 319.     In tho oaeo of Clodselter        Vn. Ztota, 00 f!. Carolina
64, 41 m. Rep. 440, Chloi Zuatloe &ith tiuotos with approval
the, folloutlna :
            Whet the dootrine of rospondaat OUpQriOr,
        applloablo   to tho relotlon of prlnclpnl  ond ny;cnt
        oreatod betwoen other pmnona, does .po,! pravall
        acalnat the oovorelgn in tho noosus~;ry omployznnt
        of pub110 aeonto, 1s too well oat lnd iqzo~ authority
        end praotlce   to n4dt ‘0s oontrom k djY”‘^’          *
            Vo govcmnont hcs aver held iteolf          11.eble to in-
        dividuaia  for tbo mlformnoo,         leohso,  or umuthorlzod
        -         of
              ~~~~~~~-
        oxeraisc       powar  by ito otfioere     md  8~oa~8.~’
                     16 ours)
                                                      I
         Ae rovcolcd by the r’o6uaot, the con-plaint 18 for noto
oomlttod   wcutaldo of a ‘oontrectia    It 10 ~ioll sottl.od let; ttnt
statea onn be bound only by nuoh oots me ore oonr”crrsd by lclw ’
or by tha contmot.    The zest reosnt oaso that bears on the quoo-.
tiou 10 that of Com?boll Eulldlna CO. VU. Stete iioed CODZI~SS~O~,
70 FCC. ,(Zd) 057. ‘~ht3 r0110d3g    quotction0  818 tak00 mffi WIT-
motions indicated:
            *Go thank that the enginoor hod no outhorlty
        to h-elva on behalf of the atato the roCuirbaonto
        in the witton      aotitroot., iio undoubtedly hod no euth-
        ority to enter into e now or dlfforcnt        oontmot,  end
        it  would follow that he bed no authority       to nelvo the
        provision8   inthlr,     one* Tha oontraot aptt0iri.0a what
lion* Julian       iontgomery,   Qogs S


        hfs dutlco nnd 3owar8 wore nrd this we0 viol1 known
        to the ccntrnctor.   At 18 @clsro  y hl!Ld mat 1m
        architoot  or an&vasr In oharce OP construotlon   work
        Qooa not have outhorlty  to waive a prov,Islon rspulr-
        lng written extra work ordam.”    ;3ubooatIon E2.
            *Uo otata o&not be’h&l ior tho cota or its
        qngfacor boyorld tho powers ccnCorrc4 by laar or 4he
        wrlttfs  corGraot2   ~ub8octIon i!2.
             Vhe etate cannot be hold for any auoh aotlonn
        by  Ito cniployees, even If true, for the rooooa that
        It OUT.bo hold only on the ccntrnct end for tho cots
        or ito a~3nts end ot~fioinle   purnutrnt to th* cc-.ntracfL
        end not Car uny unauthorized cr ~:;a.liciouo ccnciuct,
        vhlch my have resultod ,in domge.”       tiulmootron  50.
        (UnCcraoorIng ours)
          In tha 0088 of Clark County Ccnstrtiotlon   Company vs.
Stats Iilahway Cocmisslon, B8 8. c’. (q!Aa3qk,, .(ct. of pppa. iip.)
the Court said:
            #ti . . 50 f%kt thero IP ‘a groat oontrarffy      and
        confusion of oplnlons reapootin~ som phoma of the
        pueotlon prssontod,      howover, thore iD yructloal     acre+
        tent of authority      that nnrono who doale or ooutracto
        sltb tiubllc officials     or with sub110 b&loo :zuet at
        h1s ok p>rIl take notice       of  th,ir cutborlty   nlnce they
        W&O; only vrithln tha limits of ‘~-sF~~)owY~or noo-
               i y irqG.iod poiioro cu:)r’errod up2n ttiw by Icw.~
             c      iihnre it Is required by atntuta that ouch
        cont%‘sholl       be in wrLt:ag and the controot Itnelf
        provldoa that any modIliontIon      of its tormn shall be
        in writing,    ouch provInIon8 am cmCet.ory and cl1
        ohangoa find ultcrotione    aro lnotfectual   and void.
            Ckppollont In dsalinc nIth the Cor&soioner       oi
        Yubllo bonds rzao not only o!larcc& tilth knaxb%l~n of
        the law end of any and all lleltotlccs      plaood upon
        his pco;or to make or r.odffy the contrect,     but the
        guotod provisions   or tho contraot 1tqol.C brought
        notIoe to It that all aodlfloatione,     altorotlono    end
        chansoa ohould be In nritlng.     rhoGO provfafons,uro      In
        lancuaee 80 olmplo, olenr and orplloit      that QVQI~a.lay-
        man by cursory sxomlnatlon would be sblo to fully
        understand and appreolata tho ooneoquoaaeo or a dlrr-
        rdggrd or vlolatlon   therOof@
Bon. Julian   L:oontgomery, page 4


         “The foroeoinp rules to which .&&all        adhere
     are nelthor harsh or .inoqultablo     since nnyono doal-
     -inn with public ofl’lcinlo   or publio bodl ca may ovofd
     the oonsequsncos by strict     com.pllnnce with them.
     ‘hey are moundad in a somd pub110 policy anti their
     abrogation would invite     fmud, collusion    and uniiar-
     ranted expcndlture   of pub110 funds.”      (Underscoring

        A oomprehonslro dlecuaalon   of tne effect or an.ageat
aotlng out&da the eoopa of his authority    la found Inthe   oaaa OS
hbum vs. State,   141 P. 314;   the SuPreme.Court of tho State
of Washington hold aa iollovve,
         “Their (the englneer’a)         powere are only such aa
     ara usually possessed        by mere supcrvlaing        engineare
     and archltects;.tbat        la,, to 8ee that the contract
     entered into by the ownor with the contractor                la Dro-
     perly carried out.        They are In no sense contracting
     agents of the state.         heading the, allegations        of
     annellont*s    comolaint and the provlolono of the con-
     t%ot and speol?lcatlona           together,    we think that
     appellants    olalm na hero pleadod amounts to nothing
     more than that the engineer,           and poselbly     the highway
     commlssloner,     verblally     requlred,the      pcrfonnnnce of
     this alleged extra work.           Clearly,    this would not
     bind the state to-pay for suoh work, even concoding
     that It Is extra work wblcb the contract contemplated
     might be paid for if ordered In the mannor therein ex-
     presaly provided, .ln view of the fact that neither
     the highway com~lasloner         nor tho cn&m?n possessed
     the Dower to blnd the state In any other manner than
     that-which    the contraot Droscrlb?~ +.G:Xt.I.3 also plain
     from the aliegaq Eiona of the complaint that the work
     wa8 not direated      to be done aa extra stork, but was
     directed to be done by the engineer and claimed to be.
     work within the contraot nhlch was to be compensated
     for by the payment. of the lump Burnbid.               If, a8 a
     matter of fadt, the work ma extk”nork                vflthln the.
     terms oi the oontraot which would call for extra
     oomp9nsatlon, and the, engineer or highway commlssloner
     arbitrarily    decided that appolianta           should perform
     such work aa a part ‘ot his oontraot,             such Saot night
     bo oause for appellant         retualng ,to ao perform It wlth-
    :out forfeiting     ~hla rights under ,the oontraot;          but. it
    ~uoulti not foll6w that appellant            could reoover
     .




              ROD.   Julian   'Pontgomary, pace 8


                     eompaneatlon for such work sftor#performlag      8m.e
                     when it wee not directed by the i\l~h.r;cy oozmioelonor
                     in the manner prbeoribod bp the oontreot.      ;i,e do not _
                     think the alleeatlcns   of the oonplaint show that the
                     atate hlshway board, the atate’s   oontraoting     agent,
                     in any manner dlreotcd or suthorlzed    the performnco
                     of any uork othor than by the express terms of the
                     6ontreot .w (Undersoorlng oure) 1
                It 18, theraforre, our oplnlon that the Stoto of Texas
       1s not liable  for the sots of lte agents which are ooaslltted
     . outalda the sgope of l oontraot nhlohtsete~S+h     their butler
       end authoflty.
                        Trusting   thet'the   io’regolng   i@ly     answer@ your inquiry,
     ~urari’
                                                                  Youre rery   trily




                                                                                Assiotant




t.       .I